Citation Nr: 9926920	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-19 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967, including service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which established service connection 
for PTSD and assigned a 10 percent evaluation, effective July 
30, 1997.  The veteran timely appealed this determination to 
the Board.

Because the veteran disagreed with the initial evaluation 
assigned for his PTSD, the Board has recharacterized the 
issue as involving the propriety of the initial rating 
assigned.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's PTSD is manifested by depression, anxiety, 
sleep disturbance, flashbacks, nightmares, intrusive 
thoughts, irritability, hypervigilance, suicidal ideation and 
survivor guilt; this disability picture reflects occupational 
and social impairment resulting in occasional decrease in 
work efficiency and intermittent periods of inability to 
perform tasks.




CONCLUSION OF LAW

The criteria for an initial grant of 30 percent rating for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim regarding the propriety of the initial 10 percent 
evaluation assigned for his service-connected PTSD is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  When a claimant 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  Id.  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  In the former case, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary importance 
when assessing an increased rating claim.  In the latter 
case, however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  In view of the Board's 
action, as explained below, a remand to consider "staged 
rating" is unnecessary.

The service medical records are negative for any complaints 
of or treatment for psychiatric problems, and indeed, the 
veteran does not contend otherwise.  Instead, he asserts that 
he began to experience psychiatric problems subsequent to his 
period of active duty, which he reports were related to 
combat experiences in Vietnam.  In this regard, the Board 
observes that the veteran has been awarded the Combat 
Infantryman Badge, which reflects that he engaged in 
significant combat in Vietnam.

The veteran's claim for service connection for PTSD was 
received at the RO in July 1997, and in July 1998, a VA 
Social Survey was performed.  During the evaluation, the 
veteran provided a history of having engaged in combat during 
his tour of duty in Vietnam.  In addition, he reported that 
was employed in his father's electrical business, that he 
supplemented his income by working as a commercial and 
residential electrician.  The veteran further stated that he 
was married to his spouse since October 1968.  

The veteran complained of suffering from occasional anxiety 
attacks as well as episodes of depression.  In addition, he 
reported that he "wondered" how many individuals he killed 
during combat in Vietnam and that he had difficulty sleeping 
when he thought about his experiences there.  He further 
stated that he was easily angered, did "a lot of yelling" 
and had a "short fuse."  He also indicated that he 
preferred to work alone.  The examiner, a social worker, 
described as a "good informant," but offered no diagnosis 
or psychiatric assessment.

In August 1998, the veteran was afforded a formal VA 
psychiatric examination.  During the examination, the veteran 
reported that he began to have flashbacks of his Vietnam 
experiences subsequent to his separation from active duty, 
but that for approximately the first fifteen years, "they 
pretty much went away."  He stated he thereafter was able to 
"push aside" for many years thoughts regarding the trauma 
and conflicts, but that, particularly since his hearing loss 
had worsened, the flashbacks had increased.  In this regard, 
the veteran reported that his PTSD was currently productive 
of nightmares, flashbacks, depression, anxiety, and 
"extreme" irritability and hypervigilance.  

The veteran further stated that he was married and had three 
children.  With regard to his employment, the veteran 
reported that he was self-employed as an electrician and that 
he earned approximately $20, 000 annually.  He indicated, 
however, that his ability to function independently had 
decreased, in large part due to his hearing loss.

The physician described the veteran as pleasant and 
cooperative, and indicated that his affect and demeanor were 
appropriate.  In addition, he reported that the veteran 
denied having hallucinations, delusions or other psychotic 
symptoms.  The examiner noted that the veteran had been 
suicidal in the recent past, but that his spouse had 
discouraged him from jumping into the river; she also took 
possession of a nearby handgun.  The physician observed that 
the veteran was taking no psychotropic medications, and 
opined that he was "a good informant."

Mental status testing revealed that the veteran suffered from 
mild to moderate depression.  In addition, the physician 
indicated that his psychiatric profile "portrayed the 
picture of an agitated and depressed man who feels 
neurotically guilty and self-blaming, intropunitive, 
depressed, with a loss of self-esteem."  The psychiatrist 
added that the veteran was "obviously" suffering from 
anxiety and depression.  The diagnoses were mild PTSD and a 
chronic depressive disorder, not otherwise specified.  The 
examiner reported that the Global Assessment of Functioning 
(GAF) Scale score was 56.

Finally, in numerous statements in support of this claim, the 
veteran asserted entitlement to a higher rating for his PTSD 
on the basis that the disability is productive of depression, 
anxiety, panic attacks, sleep disturbance, nightmares, 
irritability, isolation, hypervigilance, depression, 
intrusive thoughts, avoidance behavior and suicidal ideation; 
he maintains that these symptoms warrant a 30 percent 
evaluation for the disability.

Based on the above evidence, the RO established service 
connection for PTSD and assigned a 10 percent evaluation, 
effective July 30, 1997, the date of his claim for service 
connection.  

PTSD is evaluated, pursuant to a general rating formula for 
mental disorders, under Diagnostic Code 9411.  A 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms that decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress or symptoms controlled 
by continuous medication.

A 30 percent evaluation is warranted when the disorder is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks on no more than 
a weekly basis, chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

Following review of both the medical evidence of record and 
the veteran's assertions, the Board determines that, since 
July 1997 (the date of the grant of service connection), the 
veteran's PTSD has been 30 percent disabling.  In reaching 
this conclusion, the Board notes that the August 1998 
examination report reflects that the veteran complained that 
his PTSD was productive of anxiety and depression, which the 
examiner commented, based on his interview of the veteran and 
the results of mental status testing, that he "obviously" 
was.  Moreover, the veteran reported that, due to the 
disability, he had sleep disturbance, suicidal ideation and 
suffered from nightmares, flashbacks, intrusive thoughts, 
extreme irritability and hypervigilance.  In this regard, the 
Board finds persuasive the physician's characterization of 
the veteran as a good informant, indicating that he found 
that veteran's statements to be credible.  Likewise, the 
social worker who prepared the July 1998 VA Social Survey 
also described the veteran a good informant.  Although he 
offered no psychiatric diagnosis, his report reflects the 
veteran's assertion that his psychiatric disability was 
productive of depression and occasional anxiety attacks, 
irritability, a desire to be alone, difficulty sleeping and 
guilt concerning his actions in Vietnam.

The August 1998 psychiatrist also reported a GAF score of 56.  
The Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, DSM-
IV, indicates that scores between 51 and 60 reflect a 
moderate level of impairment, e.g., flattened affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational or school functioning, 
e.g., having few friends or having conflicts with peers or 
co-workers.  These symptoms are consistent with a 30 percent 
evaluation as they show moderate overall social/industrial 
impairment; i.e., occupational and social impairment with 
occasional decrease in work efficient and intermittent 
periods of inability to perform tasks.  

The Board acknowledges that although the examiner diagnosed 
the veteran as having PTSD as well as chronic depressive 
disorder, not otherwise specified, he did not specifically 
indicate the percentage of the assigned GAF score reflecting 
impairment solely due to PTSD.  The Board would point out, 
however, that the examination was conducted specifically for 
the purposes of evaluating PTSD.  Moreover, the record, as a 
whole, suggests that although the veteran has a diagnosis of 
a distinct depressive disorder, some, if not all of his 
depression, clearly a primary symptom, is attributable his 
PTSD.  Indeed, the August 1998 examiner indicated that the 
veteran's depressive disorder was "not otherwise 
specified," and listed only his in-service stressful 
experiences on Axis IV, representing psychosocial stressors 
underlying current psychiatric impairment.  Hence, the Board 
determines that, with resolution of all reasonable doubt in 
the veteran's favor, the reported symptomatology and GAF 
score are reflective of impairment resulting from the 
veteran's PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.    

On the basis of the foregoing, the Board concludes that the 
criteria for an initial 30 percent evaluation are met.  
However, the Board finds no basis for the assignment of a 50 
percent rating, i.e., the next higher evaluation, for the 
veteran's PTSD.  In  support of this finding, the Board 
points out that, although he states that he prefers to work 
by himself, the veteran is employed on a full-time basis in 
his father's business; further, he supplements his income by 
working as an electrician.  In addition, the August 1998 VA 
psychiatric examination report indicates that the veteran's 
affect and demeanor were appropriate.  Taken together, the 
Board finds the evidence does not reflect that the veteran's 
PTSD is productive of occupational impairment with reduced 
reliability and productivity.  In addition, during the July 
1998 Social Survey, the veteran stated that he had 
"occasional" anxiety attacks, i.e., he does not suffer from 
them more frequently than once per week.  Further, there is 
no evidence that the veteran is unable to understand complex 
commands or that either his long-term or short-term memory is 
impaired.  The evidence also suggests that he has good 
relationships with his spouse and children.  Moreover, as 
discussed above, the veteran's GAF score of 56 reflects only 
moderate social and industrial impairment.  Indeed, the 
veteran himself has argued that his PTSD warrants a 30 
percent evaluation.

Inasmuch as the 30 percent evaluation represents the greatest 
degree of impairment since the date of the grant of service 
connection, "staged rating" is unnecessary.  See Fenderson, 
12 Vet. App. at 126.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's PTSD reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of an evaluation higher than 30 percent on an 
extra-schedular basis.  See 38 C.F.R. § 3.321.  There is no 
indication that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) for any period since the grant of 
service connection.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand any of the claim to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 30 percent rating for PTSD is 
granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

